..
              Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 1 of 47


     ®· CT Corporation                                                               Service of Process
                                                                                     Transmittal
                                                                                     10/09/2018
                                                                                     CT Log Number 534196303
        TO:         Debra David, Paralegal
                    The TJX Companies, Inc.
                    770 Cochituate Rd
                    Framingham, MA 01701 ·4666

        RE:         Process Served In Washington                                                                         ltl10�
                    Sierra Trading Post, Inc. (Domestic State: WY)
        FOR:
                                                                                                                     ________J

        l!NCLOSl!D ARI! COPll!S OF Ll!GAL PROCl!.SS Rl!Cl!JVl!D IIY THI! STATUTORY AGl!NT OF THI! A80VI! COMPANY AS FOLLOWS:

        TITLI! OF ACTION:                     Weimin Chen, Pltf. vs. Sierra Trading Post, Inc., et al., Dfts.
        DOCUMeNT(S) Sl!RVl!D:                 Summons, Complaint
        COURT/AGl!NCY:                        King County Superior Court, WA
                                              Case # 182250196SEA
        NATURI! OP ACTION:                    Complaint for consumer protection act
        ON WHOM PROCl!.SS WAS Sl!RVl!D:       CT Corporation System, Olympia, WA
        DATI! AND HOUR OP Sl!RVICI!:          By Process Server on 10/09/2018 at 11:47
        JURISDICTION Sl!RVl!D :               Washington
        APPl!ARANCI! OR ANSWl!R DUI!:         Within 20 days after service, exclusive of the day of service
        ATTORNl!Y(SI / Sl!NDl!RCS):           Daniel M. Hattis
                                              HATIIS & LUKACS
                                              P.O. Box 1645
                                              Bellevue, WA 98009
                                              650·980· 1990
        ACTION ITI!MS:                        CT has retained the current log, Retain Date: 10/10/2018, Expected Purge Date:
                                              10/15/2018
                                              Image SOP
                                              Email Notification, Debra David debra_david@tjx.com

        SIGNl!D:                              CT Corporation System
        ADDRl!SS:                             711 Capitol Way 5.
                                              Suite 204
                                              Olympia, WA 98501
        Tl!Ll!PHONI!:                         602· 277-4792




                                                                                     Page 1 of 1 / DA
                                                                                     Information displayed on this transmittal Is for CT
                                                                                     Corporatloris record keeping purposes only and Is provided to
                                                                                     the recipient ror quick reference. This information does not
                                                                                     constitute a legal opinion as to the nature of action, the
                                                                                     amount of damages, the answer date, or any Information
                                                                                     contained In the documents themselves. Recipient is
                                                                                     responsible for interpreting said documents and for taking
                                                                                     appropnate action. Signatures on certified mall receipts
                                                                                     confirm receipt of package only, not contents.

                                                                                                                                   Exhibit A
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 2 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 3 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 4 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 5 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 6 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 7 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 8 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 9 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 10 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 11 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 12 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 13 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 14 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 15 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 16 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 17 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 18 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 19 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 20 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 21 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 22 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 23 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 24 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 25 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 26 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 27 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 28 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 29 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 30 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 31 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 32 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 33 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 34 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 35 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 36 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 37 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 38 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 39 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 40 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 41 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 42 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 43 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 44 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 45 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 46 of 47
Case 2:18-cv-01581-RAJ Document 1-1 Filed 10/29/18 Page 47 of 47
